Citation Nr: 1602904	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic back strain with degenerative disc disease of the lumbar spine.
 
2.  Entitlement to total disability rating based upon individual unemployability (TDIU).

3.  Entitlement an initial compensable disability rating for high arches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

These matters come before the Board of Veterans' Appeals  (Board) on appeal of December 2006, October 2008, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and the Appeals Management Center in Washington, DC.

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  Previously, the Veteran testified before a Veterans Law Judge who has since retired at an August 2010 Travel Board hearing.  Transcripts of both hearings are associated with the claims file.

The issues of entitlement to an increased initial rating for chronic back strain and TDIU were most recently remanded by the Board in August 2014.

The RO issued an April 2012 rating decision granting entitlement to service connection for high arches.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2012, in which the Veteran questioned the adequacy of the noncompensable rating assigned due to his symptomatology.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the May 2015 NOD.  The Board notes that in its August 2014 remand, it determined that the Veteran's May 2012 NOD seemed to argue that his foot condition should be service-connected, rather than disagreeing with the noncompensable rating assigned.  As service-connection had been awarded, and thus the full benefit sought on appeal granted, the Board determined that the issue was not before it.  However, in a February 2015 statement and at the March 2015 Travel Board hearing, the Veteran argues that his May 2012 NOD was specific to the adequacy of the noncompensable rating assigned for his high arches.  Given that his May 2012 NOD did address the symptomatology of his feet, the Board finds that he did specifically disagree with the adequacy of the noncompensable rating assigned by the April 2012 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to determine the severity of his service-connected back condition was in December 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Board finds that the Veteran has asserted a worsening of his back condition, to include at his March 2015 Travel Board hearing.  In addition, the Veteran stated that he experienced neurological symptoms, potentially as a result of his back condition, which may warrant a separate disability evaluation.  These neurological conditions included abdominal pain and urinary and bowel issues.  Thus a new examination is necessary.

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

As previously discussed, a SOC was not issued with respect to the Veteran's claim for entitlement to an initial compensable rating for high arches.  The Veteran did submit an appropriate notice of disagreement (NOD) after the April 2012 rating decision granting a noncompensable rating.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's claim for entitlement to an initial compensable rating for high arches.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed. 

2.  Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 
 
3. Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability. 

 The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b) Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
4.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine the overall functional impact of his service-connected disabilities. At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) should provide information concerning the functional impairment resulting from the service-connected disabilities that may affect the ability to function and perform tasks in a work setting.
5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




